Battdr, J. The appellant moved for a new trial on three grounds: “First. Because the verdict was not according to law. “Second. Because the verdict was not according to the evidence. “Third. Because the verdict was contrary to the law and evidence.” It is evident that the determination of the questions presented to us for decision depends upon the evidence adduced in the trial of this cause. With no aid or information except that furnished by the abstract of appellant we are unable to do so, the abstract containing a very small portion of the evidence. Judgment is affirmed on account of the non-compliance with the rules of this court.